Title: To James Madison from James Lyon and Richard Dinmore, 21 April 1802
From: Lyon, James,Dinmore, Richard
To: Madison, James


Washington 21 April 1802
The editors of the American Literary Advertiser, James Lyon and Richard Dinmore, present their respects to Mr. Madison; and request of him, to take into consideration, the propriety of making their paper, an organ through which to convey to the public, the laws of Congress. They beleive it has been customary, to publish the laws, in two papers at the seat of Government, and therefore hope, that when the Secretary of State considers, 1st that the plan of the paper is such, that a copy of it, will be delivered, to every printer and book-seller in the United States; and that 2ndly. it is expressly designed to disseminate correct information, and to refute the calumnies against the government, which they have been compelled to bear, unnoticed in this district for more than a year, he will be convinced, that the merit of the institution, entitles it, to the patronage requested. It may be objected that the number of Copies issued as yet, is but inconsiderable, and that the paper is issued but once a Week—but they expect the allowance for the insertion of the laws, will be proportionate, to the numbers printed, and they pledge themselves immediately upon the granting their request, to issue their paper twice a Week.
 

   
   RC (DLC).



   
   Lyon and Dinmore’s American Literary Advertiser was published weekly from 27 Mar. 1802 until 20 Mar. 1804. There is no evidence that JM arranged for them to publish the laws of the U.S. (Brigham, History and Bibliography of American Newspapers, 1:98).


